DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 7/28/2021 is acknowledged. Claims 16-30 are pending in this application. Claim 23 has been amended. Accordingly, claims 16-30 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Information Disclosure Statement
The IDS’s filed on 5/14/2021 and 10/8/2021 have been considered. See the attached PTO 1449 form.
Withdrawn Rejections
Applicant’s arguments, filed 7/28/2021, with respect to claim 23 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 23 under 35 U.S.C 112(b) has been withdrawn. Arguments are persuasive because the applicant have amended the claim to fix the issues which previously rendered the claim indefinite and applicant have clarified that selenium source refers to any selenium-containing source. 
Applicant’s reply with respect to double patenting rejection in the previous office action have been considered and are persuasive because the applicant have submitted the relevant Terminal 
The terminal disclaimer filed on 7/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/470,391 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 19-21, 23-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 105919827 A; Sep. 7, 2016) in view of Madison (EP 3103434 B1; Dec. 14, 2016). 
	Han throughout the reference teaches skin care composition with moisturizing and wrinkle resistant effects, skin nourishing and good skin penetration capacity (Abstract). 
	Regarding claim 16, Han teaches the composition comprising 18.75 mg of glycine, 31.29 mg of cystine and 7.35 mg of glutamic acid per 100 g of solvent. Through straightforward calculation, 18.75 mg of glycine per 100 g equates to about 0.02%, 31.29 mg of cystine per 100 g equates to about 0.03% and 7.35 mg of glutamic acid per 100 g equates to about 0.01%. These amounts read on the percentages of cytine, glycine and glutamate source recited in claim 1. (see claim 1 of Han). The reference also teaches the solvent is water which reads on the cosmetically acceptable carrier and wherein the composition is non-solid. (see claim 2 of Han).         
	Regarding claims 23, the composition of Han does not contain any selenium source and thus reads on the claim. 
	Regarding claim 27, Han discloses that the composition also comprises nicotinamide (see Abstract and Claim 1 of Han). 
	Regarding claims 29 and 30, as discussed above, Han teaches the composition is a skin care composition with moisturizing and wrinkle resistant effects (i.e. resisting age spots and discoloration), 
Han does not teach the composition comprises PPAR activating fatty acid such as the ones recited in the instant claims and the amount of the fatty acid in the composition. The 4-alkyl resorcinol recited in the instant claims is also not taught. It also does not explicitly teach the pH of the composition. Further, Han does not teach the composition being a leave-on non-solid composition. However, these deficiencies are cured by Madison.   
Madison throughout the reference teaches cosmetic compositions for topical application to the skin directed to skin lightening, skin moisturizing, and skin wrinkle reducing (see Para 0041). It teaches the cosmetic composition can be in the form of liquid, lotion, cream and gel (i.e. non-solid) (see Para 0013). It further teaches that cosmetic compositions can be leave-on (Para 0012). Madison discloses that the cosmetic composition comprises a skin lightening additive such as 12-hydroxystearic acid and a cosmetic carrier (see Claim 1). The composition comprises from about 0.001 to about 15% by weight skin lightening additive (Para 0017), which reads on the fatty acid amount recited in the instant claims. It also teaches the composition comprises conjugated linoleic acid and petroselinic acid (see claim 3). Moreover, Madison teaches the composition comprises other ingredients including resorcinol such as 4-substituted resorcinol (see claim 2 and Para 0004). The reference teaches the pH of the composition is from about 4.5 to about 7.5 (Para 0041), which overlaps the pH recited in the instant claims. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Madison and include 12-hydroxystearic acid, conjugated linoleic acid and petroselinic acid (i.e. the PPAR activating fatty acids) along with 4-substituted resorcinol as leave on composition as taught by Madision. One would have been motivated to do so because both Han and Madison teach a cosmetic composition directed towards skin moisturizing, reducing skin wrinkle and improving the appearance of the skin. As a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Further, Madison teaches that consumers are concerned with the degree of pigmentation of their skin, freckles and/or age spots and the composition taught by Madison addresses these problems. Therefore, one would have been motivated to include the ingredients taught by Madison into the composition of Han which is also directed to address similar problems associated with skin. Moreover, as discussed above, Madison teaches that such topical cosmetic composition can be leave on composition and thus it would have been obvious to one skilled in the art to make the composition as leave on since it was known in the art. 
With respect to the weight ratio of total amino acids to PPAR activating fatty acid recited in the instant claims, the amounts taught by the prior art references overlap the amounts recited in the instant claims and therefore similar amount of each component would also read on the ratio which is claimed in the instant invention. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. The prior art teaches overlapping amounts of the component recited in the instant invention and it would have been obvious to one skilled in the art to determine where in a disclosed set of percentage ranges is the optimum combination. Further, with respect to the pH of the composition, Madison teaches the pH which overlaps the pH recited in the instant claims. Moreover, it would have been obvious to one skilled in the art select the suitable amount of amino acid and adjust the pH of the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 16-17, 19-21, 22, 23-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 105919827 A; Sep. 7, 2016) in view of Madison (EP 3103434 B1; Dec. 14, 2016) as applied to claims 16-17, 19-21, 23-24 and 26-30 above, and further in view of Quadro Engineering Corp (Submicron Homogenizing, Jan. 30 2016). 
The teachings of the above references have been set forth above.
Regarding claim 22, as discussed above, the Han reference teaches cystine is dissolved in water which reads on cystine in an aqueous phase. However, the reference doesn’t explicitly teach the composition is in the form of water in oil emulsion. However, this deficiency is cured by Madison.
	Madison teaches that the cosmetic composition can be a water in oil emulsion and the water typically makes up from about 5 to about 99% of the composition (Para 0021 of Madison).
	Both Han and Madison don’t teach wherein about 90% of the water droplets have a diameter within the size range of from about 100nm to about 20 microns. However, this deficiency is cured by Quadro.
	Quadro teaches that the stability of a submicron emulsion depends on droplet size. It teaches that the benefits of submicron emulsion include having reduced droplet sizes which desirable effects such as improved stability while reducing the need for thickening agents and submicron droplets in 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Madison and Quadro and have the composition in the form of a water in oil emulsion with the droplet size that are recited in the instant claims. One would have been motivated to do so because as discussed previously Madison teaches a composition to be useful for the same purpose as Han and also that such compositions were known to be formed in the form of water in oil emulsion. Quadro further provides the motivation for the specific droplet sizes because it teaches that submicron emulsion with reduced droplet size (e.g. 50 nm to less than 1000nm) lead to improved stability while reducing the need for thickening agents and submicron droplets in creams or lotions enhance the penetration of active ingredients and improve the protection characteristics of sunscreens. One would have had a reasonable expectation of success because Madison also teaches creams and lotion in the form of emulsion for the purpose of anti-aging and skin lightening and Quadro teaches that submicron droplet in creams or lotions enhance the penetration of active ingredient and improve the protection characteristics of sunscreens. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 16-17, 18, 19-21, 23-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 105919827 A; Sep. 7, 2016) in view of Madison (EP 3103434 B1; Dec. 14, 2016) as applied to claims 16-17, 19-21, 23-24 and 26-30 above, and further in view of Scott (US 5,137,714; Aug. 11, 1992).   
The teachings of Han and Madison have been set forth above. 
As discussed above, Han teaches glutamic acid which is the glutamate source in the composition. The above references do not teach specifically pyroglutamic acid as recited in instant claim 18. However, this deficiency is cured by Scott.
Scott throughout the reference teaches cosmetic composition for topical application to skin comprising pyroglutamic acid (Abstract). Scott teaches that pyrglutamic acid is the principle ingredient of the “natural moisturizing factor” that enables stratum corneum of the skin to maintain high water content (Col. 1, line 15-20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Scott and include specifically pyroglutamic acid as the glutamate source. One would have been motivated to do so because Han already teaches the composition comprises glutamic acid and Scott provides the motivation that pyroglutamic acid is a skin moisturizer which enables stratum corneum of the skin to maintain high water content. Han’s composition is directed to moisturize the skin as discussed above and thus one would have been motivated to incorporate specifically pyroglutamic acid based on the teachings of Scott. Moreover, both Han and Scott’s teachings are directed to skin moisturizers and thus as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 
Claims 16-17, 19-21, 23-24, 25 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 105919827 A; Sep. 7, 2016) in view of Madison (EP 3103434 B1; Dec. 14, 2016) as applied to claims 16-17, 19-21, 23-24 and 26-30 above, and further in view of Shibuya et al. (US 2015/0342854 A1; Dec. 3, 2015).  
The teachings of the above references have been set forth above.
The above references do not explicitly teach that the composition is a vanishing cream. However, this deficiency are cured by Shibuya.
Shibuya throughout the reference teaches external dermal composition for anti-aging, which prevents or improves apparent skin problems such as wrinkles, blemishes, and sagging caused by increasing age and for skin whitening (Abstract, Para 0027). Shibuya discloses components such as linoleic acid, petroselinic acid, cystine and glycine can be included in the composition (Para 0107, 0072). Shibuya further discloses the composition in the form of cream and specifically vanishing cream (Para 0102). It teaches the use of creams aims to clean the skin, protect/humidify/soften the skin and accelerate the blood circulation in the skin and vanishing cream is a concrete example of such creams. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Shibuya and formulate the composition taught by above references in the form of vanishing cream. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 7/28/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that although Han discloses glycine, cystine and glutamine, the three amino acids are disclosed in a long laundry list of ingredients that includes a plethora of other amino acids and vitamins. It was argued that no preference and guidance is offered for the particular selection of glycine, cystine and glutamine.
In response, it is argued that Han expressly exemplifies in the claimed embodiment incorporating the instantly claimed glycine, cystine and glutamine amino acids in particular amounts along with other amino acids and vitamins. Thus, one skilled in the art does not require further guidance on selecting the three instantly claimed amino acids because Han already exemplifies the inclusion of the three amino acids. Further, the instant claims use “comprising of” language which allows the inclusion of other components such as other amino acids and vitamins. Therefore, the inclusion of other 
	Applicant further argued on page 7 of remarks that the Han reference discloses amounts of glycine, cystine and glutamine which are significantly higher than the amounts used in the present invention. The applicant pointed to page 24 of the instant specification which disclose the amounts in uM and argued that the amounts disclosed in the instant specification are significantly lower. 
	In response, as discussed supra, Han in the claims section teaches the composition comprising 18.75 mg of glycine, 31.29 mg of cystine and 7.35 mg of glutamic acid per 100 g of solvent. Han teaches various amounts of other amino acids and vitamins that are added. 100 g of solvent plus the total of all amino acids and vitamin components equal to about 101.3 g. 18.75 mg of glycine per 101.3 g of total weight equals to about 0.02% of glycine. 31.29 mg of cystine per 101.3 g of total weight equals to about 0.03% of cystine. 7.35 mg of glutamic acid per 101.3 g of total weight equals to about 0.01% of glutamic acid. All of these percentages taught by Han read on the percentages recited in the instant claims for the three amino acids. The instant claims do not recite the amounts in uM as are disclosed in the instant specification but rather the instant claims recite percentages and the percentage of each instantly claimed amino acid are taught by the Han reference as discussed above. 
	It was argued by the applicant that Han does not teach how to improve the low solubility issues relating to cystine because Han teaches the use of a composition comprising 2.8 times the amount of cystine over its solubility limit and that Han is adding in a large excess of cystine to ensure that at least some will be soluble in solution for eventual use during application to the skin. It was argued that Han does not provide any meaningful learnings regarding improving cystine solubility in aqueous solution or overcoming the drawbacks of cystine’s low solubility in a composition. 
	In response, it argued that the instant claims do not recite any limitation regarding the solubility of cystine. Also, as discussed above, the instant claims recite the amount of cystine in percentages and 
	Applicant argued that Han addresses a different problem of moisturization and anti-wrinkles, whereas the present composition relates to an improved skin lightening. It was argued that wrinkle resistance effects taught by Han do no encompass age spots and discoloration.
	In response, firstly it is argued that Han in combination with the above recited references teach structurally the same composition and the methods which are recited in the instant claims. Thus, even though Han in combination with the other references do not explicitly teach the composition improves skin lightening, the above recited references teach the same structure of the composition and the method steps as instantly claimed and thus it would necessarily result in improving skin lightening. 
	Applicant argued that the Madison reference teaches a cosmetic composition for skin lightening comprising 12-hydroxystearic but does not relate to glutathione/GAP or generally amino acids (especially glutamic acid, cystine and glycine) for a skin lightening composition. It was argued that one skilled in the art would not look to combine Han and Madison because Han is directed to moisturizing and anti-wrinkle effect while Madison is directed to skin lightening. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Madison reference was utilized for its teachings of the PPAR activating fatty acid such as 12-hydroxystearic acid and while Madison does not teaches the instantly claimed amino acids, the Han reference already teaches and Madison was utilized for the teachings of the PPAR activating fatty acid recited in the instant claims. Madison throughout the reference teaches cosmetic compositions for topical application to the skin directed to skin lightening, prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
	Applicant also argued that the present composition is a combination of modified GSH amino acid mix comprising cystine, glutamate and glycine, with a PPAR activating fatty acid which allows for synergistic increase in skin lightening. It was argued that neither Han nor Madison teach the mixture of the three amino acids as claimed in combination with PPAR actives. Applicant pointed to example 1 of instant specification for synergistic results.
	In response, firstly it is argued that the instant claims do not recite in the claims a synergistic combination of the three amino acids and PPAR activating fatty acids. Further, in example 1 of instant specification, the PPAR activating fatty acid used is 12-hydroxystearic acid whereas instant claim 16 is much broader in scope and recites a PPAR activating fatty acid in general which also encompasses fatty acids other than 12-hydroxystearic acid. Instant claim 17 also recites many other PPAR activating fatty acids whereas example 1 of specification discloses only 12-hydroxystearic acid. Also, the instant claims recite the amount of the three amino acids and the PPAR activating fatty acid in percentages, whereas example 1 of specification discloses the amounts in uM and it is unclear whether these amount in the example fall within the full scope of the claimed percentages. It is also unclear whether the amounts in example 1 show synergy over the wide range of the claimed percentages (i.e. covers both the lower limit and the upper limit of the percentages recited in claim 1). Currently, the example in the specification 
	Applicant argued that the present composition is formulated in a water-in-oil emulsion with at least 90% of droplets having a 100nm-20microns diameter to sufficiently solubilize cystine. It was argued that there is no teaching or suggestion from Quadro that the reduced droplet sizes could aid in improved solubility of an ingredient such as cystine which has very low solubility in water.
	In response, firstly it is argued that the instant claims do not recite that reduced droplet size aid in improved solubility of cystine. As discussed above, Quadro provides the motivation for the specific droplet sizes because it teaches that submicron emulsion with reduced droplet size (e.g. 50 nm to less than 1000nm) lead to improved stability while reducing the need for thickening agents and submicron droplets in creams or lotions enhance the penetration of active ingredients and improve the protection characteristics of sunscreens. While Quadro does not teach that reduced droplet size aid in improved solubility of cystine, it is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01. 
	Applicant argued that the pyroglutamic acid taught by Scott is an ester derivative of pyroglutamic acid and that it teaches away from using free pyroglutamic acid as in the presently disclosed composition because Scott teaches pyroglutamic acid esters able to readily penetrate the stratum corneum whereas little pyroglutamic acid reached the stratum corneum if applied as a free acid. 
	In response, firstly it is argued that the Han reference already teaches glutamine and glutamic acid which are also the glutamate source. Also, while Scott teaches that free pyroglutamic acid has better penetration to the stratum corneum, Scott also teaches that pyroglutamic acid in general is a principal 
	Applicant further argued that Shibuya’s disclosure of components such as linoleic acid, petroselinic acid cystine and glycine are all deeply hidden among at least 20 pages of optional ingredient and no teaching or guidance is offered for use in the disclosed composition. 
	In response, it is argued that the Shibuya reference was utilized to render obvious the use of composition as a vanishing cream. As discussed supra, Shibuya teaches topical composition for anti-aging and preventing or improving wrinkles, and it further provides the motivation that creams such as vanishing cream cleans the skin, protect/humidify/soften the skin and accelerate the blood circulation in the skin.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616